Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156022                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 156022
                                                                    COA: 337436
                                                                    Oakland CC: 2015-255954-FH;
  WALTER ANDREW WALAS,                                              2015-255955-FH
             Defendant-Appellant.
  _________________________________________/

         By order of November 16, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 9, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, it appearing to this Court that the case of People v Ames (Docket
  No. 156077) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2018
           d0516
                                                                               Clerk